Name: Commission Regulation (EC) No 1842/2000 of 30 August 2000 on determining estimated production of unginned cotton for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: economic geography;  Europe;  plant product;  production;  marketing
 Date Published: nan

 Avis juridique important|32000R1842Commission Regulation (EC) No 1842/2000 of 30 August 2000 on determining estimated production of unginned cotton for the 2000/01 marketing year Official Journal L 220 , 31/08/2000 P. 0014 - 0014Commission Regulation (EC) No 1842/2000of 30 August 2000on determining estimated production of unginned cotton for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton as last amended by Council Regulation (EC) No 1553/95(1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81(2), as last amended by Regulation (EC) No 1419/98(3), and in particular Article 8(1) thereof,Whereas:(1) Article 8(1) of Regulation (EC) No 1554/95 requires estimated production of cotton to be determined from crop estimates before 1 October of each marketing year. On the basis of the data available the production estimate for the 2000/01 marketing year should be as indicated below.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1For the 2000/01 marketing year estimated production of unginned cotton is- 1250000 tonnes for Greece,- 320252 tonnes for Spain,- 0 tonnes for other Member States.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 August 2000.For the CommissionGÃ ¼nter VerheugenMember of the Commission(1) OJ L 148, 30.6.1995, p. 45.(2) OJ L 148, 30.6.1995, p. 48.(3) OJ L 190, 4.7.1998, p. 4.